DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23 and 26-38 are objected to because of the following informalities: a “computer-readable medium” can be a non-statutory signal.  Appropriate correction is required.

The Examiner suggests the term “non-transitory” into the phrase so that claims 23 and 26-38 recite “non-transitory computer-readable medium”.

Election/Restrictions
Claims 1-8 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/07/2022.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.

The Applicant contends, “Steiner does not teach or suggest a a stream of time ordered samples of a signal, let alone the processing of “temporally adjacent samples” and “non-temporally adjacent samples””.
The Examiner disagrees and asserts that Figure 11 clearly suggests that codeword received by an interleaver in Step 1130 in a 1st order and interleaved so that they can be programmed in a 2nd order.  Programming is inherently is a process for receiving a time ordered stream for programming the stream into a memory following a time ordered index. One of ordinary skill in the art would recognize the indexes in Figures 1A- 1C in Steiner as a time ordered sequence for reading indexed samples into memory according to the time ordered index.


The Applicant contends, that the Prior Art used in the rejections does not teach writing a subset of the samples to memory blocks were in the memory includes M memory blocks each of the invention MN, where M is an integer equal to the number of rows in each of the memory blocks, and N is an integer equal to the number of columns in each of the memory blocks.
The Examiner would like to point out that Figures 1A-1C in Steiner clearly suggests writing/programming a subset of the samples/indexed values to memory blocks/pages of a Die 0, Plane 0 such that temporally adjacent samples/indexed values are written to different memory blocks/pages than one another, and at least some non-temporally adjacent samples/indexed values are written to the same memory blocks as one another, wherein the memory Die 0, Plane 0 includes M=2 memory blocks/pages, i.e., an even page and an odd page, each of dimension MN=128, whereby N=64 is the number of rows and M = 2 is the number of column pages in a Plane.  The Examiner would like to point out that because of the inherent symmetry in a 2 x 2 matrix/array, it would be obvious to rotate a 2 x 2 dimensional matrix/array such as the one taught in Figures 1A-1C in Steiner by 90° to meet the newly amended claim language whereby such a rotation would result in writing/programming a subset of the samples/indexed values to memory blocks/pages of a Die 0, Plane 0 such that temporally adjacent samples/indexed values are written to different memory blocks/pages than one another, and at least some non-temporally adjacent samples/indexed values are written to the same memory blocks as one another, wherein the memory Die 0, Plane 0 includes N=2 memory blocks/pages, i.e., an even page and an odd page, each of dimension MN=128, whereby M=64 is the number of rows and N = 2 is the number of column pages in a Plane. 
The

The Applicant contends that the Prior Art of record does not teach or suggest a method which includes repeating operations a) and b).
The Examiner disagrees and asserts that after performing operations a) and b) for Plane 0 of Die 0, the operations are repeated for Plane 1 of Die 0 and subsequently repeated again for Plane 0 of Die 1 and then again for Plane 1 of Die 1.

The Applicant contends that Steiner does not teach a sequence of vectors forming a stream of convolutional interleaved samples of the signal.
As pointed out above Steiner teaches a sequence of vectors forming a stream of interleaved samples of a signal stored in the memory dies of Figures 1A-1C in Steiner. The examiner has combined the teachings of Steiner with Milbar, which teaches convolutional interleaving to cure the deficiencies of Steiner so that Steiner with Milbar teach a sequence of vectors forming a stream of convolutional interleaved samples.


The Applicant contends that Steiner does not teach generating a vector by reading out the samples from at least 1 of the memory blocks.
The Examiner disagrees and asserts that reading indexed data out inherently forms a vector of data samples comprising the data samples arranged in the particular read-out order. The Examiner would also like to point out codewords are inherently vectors. Applying an interleaving operation to vectors results in interleaved vectors. Data arranged in any particular order is also a vector.


The Applicant contends that insufficient reasons are provided for combining Milbar with Steiner.  
The Examiner disagrees and asserts Steiner teaches a generic codeword and an interleaver for that generic codeword, but does not teach the specific code used to generate the codeword. One of ordinary skill in the art would recognize that the teachings in Steiner are general teachings for error correction encoders, in general. Milbar teaches a specific error correction encoder called a convolutional encoder along with a convolutional interleaver that provides a type of interleaving to enhance the operation of a convolutional encoder.  The teachings in Steiner are intended to be combined with a specific encoder since a generic error correction encoder is intended to encompass specific error correction encoders.  Milbar teaches a specific error correction encoder commonly used for correcting errors along with a type of interleaver for enhancing operation of the convolutional error correction code.  It would be obvious to combine Milbar with Steiner in order to realize the teachings in Steiner in a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 16, 21-23, 32 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 8850100 B2, hereafter referred to as Steiner) and Milbar (US 6985537 B1).

Rejection of claims 9, 16, 21-23, 32 and 37-38:
Steiner teaches A computer-readable medium storing instructions for execution by at least one computer processor core in operable communication with memory (the Abstract in Steiner clearly suggests a computer readable medium storing instructions for execution by at least one computer processor core in operable communication with memory for storing the executable instructions), the instructions being for causing the at least one computer processor core to perform operations comprising: limitation a: writing a subset of the samples to memory blocks such that temporally adjacent samples are written to different memory blocks than one another, and at least some non-temporally adjacent samples are written to the same memory blocks as one another, wherein the memory includes M memory blocks each of dimension MN (Figures 1A-1C in Steiner clearly suggests writing/programming a subset of the samples/indexed values to memory blocks/pages of a Die 0, Plane 0 such that temporally adjacent samples/indexed values are written to different memory blocks/pages than one another, and at least some non-temporally adjacent samples/indexed values are written to the same memory blocks as one another, wherein the memory Die 0, Plane 0 includes M=2 memory blocks/pages, i.e., an even page and an odd page, each of dimension MN=128, whereby N=64 is the number of rows); limitation b: generating a vector by reading out the samples from at least one of the memory blocks (Step 1310 in Figure 13 of Steiner clearly suggests generating a vector/codeword by reading out the samples/indexed values from at least one of the memory blocks/pages; Note: reading indexed data out inherently forms a vector of data samples comprising the data samples arranged in the particular read-out order; furthermore, codewords are inherently vectors and applying an interleaving operation to vectors results in interleaved vectors; in addition, data arranged in any particular order is also a vector); and limitation c repeating operations a and b for additional subsets of the samples and additional memory blocks to generate a sequence of vectors forming a stream of interleaved samples of the signal (Figures 1A-1C in Steiner clearly suggests repeating operations a and b for additional subsets of the samples/indexed values and additional memory blocks/pages for each plane in each Die of the interleaver memory to generate a sequence of vectors/codewords forming a stream of interleaved samples/indexed values of the signal; Note: after performing operations a) and b) for Plane 0 of Die 0, the operations are repeated for Plane 1 of Die 0 and subsequently repeated again for Plane 0 of Die 1 and then again for Plane 1 of Die 1).
The Examiner would like to point out that Figure 11 clearly suggests that codeword received by an interleaver in Step 1130 in a 1st order and interleaved so that they can be programmed in a 2nd order.  Programming is inherently is a process for receiving a time ordered stream for programming the stream into a memory following a time ordered index. One of ordinary skill in the art would recognize the indexes in Figures 1A- 1C in Steiner as a time ordered sequence for reading indexed samples into memory according to the time ordered index.
Note: The Examiner would like to point out that it would be obvious to rotate a 2 x 2 dimensional matrix/array such as the one taught in Figures 1A-1C in Steiner by 90° to meet the newly amended claim language whereby such a rotation would result in writing/programming a subset of the samples/indexed values to memory blocks/pages of a Die 0, Plane 0 such that temporally adjacent samples/indexed values are written to different memory blocks/pages than one another, and at least some non-temporally adjacent samples/indexed values are written to the same memory blocks as one another, wherein the memory Die 0, Plane 0 includes N=2 memory blocks/pages, i.e., an even page and an odd page, each of dimension MN=128, whereby M=64 is the number of rows and N = 2 is the number of column pages in a Plane.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner with inherent symmetry in 2 x 2 matrices/arrays to rotate the matrices taught in Steiner by 90° to meet the claim language of the currently filed amendment.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that rotating the matrices taught in Steiner by 90° would have provided substantially the same results in asymmetrical array/matrix.
Figure 2 in Milbar, in an analogous art, teaches convolutional Interleavers.  As pointed out above Steiner teaches a sequence of vectors forming a stream of interleaved samples of a signal stored in the memory dies of Figures 1A-1C in Steiner. The examiner has combined the teachings of Steiner with Milbar, which teaches convolutional interleaving to cure the deficiencies of Steiner so that Steiner with Milbar teach a sequence of vectors forming a stream of convolutional interleaved samples.
Note: The Steiner teaches a generic codeword and an interleaver for that generic codeword, but does not teach the specific code used to generate the codeword. One of ordinary skill in the art would recognize that the teachings in Steiner are general teachings for error correction encoders, in general. Milbar teaches a specific error correction encoder called a convolutional encoder along with a convolutional interleaver that provides a type of interleaving to enhance the operation of a convolutional encoder.  The teachings in Steiner are intended to be combined with a specific encoder since a generic error correction encoder is intended to encompass specific error correction encoders.  Milbar teaches a specific error correction encoder commonly used for correcting errors along with a type of interleaver for enhancing operation of the convolutional error correction code.  It would be obvious to combine Milbar with Steiner in order to realize the teachings in Steiner in a practical application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner with the teachings of Milbar by including use of convolutionally interleaved samples/indexed values.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of convolutionally interleaved samples/indexed values would have provided dynamically reconfigurable interleaver/de-interleaver (column 1, lines 49-58 in Milbar).


Allowable Subject Matter
Claims 10-15, 17-20, 26-31 and 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the rejection of claims 9, 16, 21-23, 32, 37-38 clearly identify the difference between the prior art of record and that which is considered new and/or nonobvious in claims 10-15, 17-20, 26-31 and 33-36 since dependent claims inherit all the limitations of the claims from which they depend and any intervening claims.
Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claims 10-15, 17-20, 26-31 and 33-36 in view of respective base and intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112